DETAILED ACTION
This communication is in respond to application filed on December 11, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,697,385. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 9,697,385
1. A method comprising: 
receiving two or more base events at an event listener, wherein the two or more base events comprise at least a pairing of a mobile device with an external device, and one or more unlocks of the mobile device; 

storing the two or more base events at a state storage; 
providing the two or more base events stored at the state storage to an inference module; 
providing a current security configuration to the inference module; and 
identifying, by the inference module, a security configuration change based on the two or more base events and the current security configuration, wherein the security configuration change is a setting where no password is required to access the mobile device when the mobile device is paired with the external device and the external device is designated as a trusted device.
1. A method comprising: 
receiving one or more base events at an event listener of a mobile computing device; 
(claim 6)...method of claim 1, ... wherein the one or more base events are one or more selected from the group consisting of: one or more unlocks, a paring with an external device...
storing the one or more base events at a state storage of the mobile computing device; 
providing the one or more base events stored at the state storage to an inference module; 
providing a current security configuration to the inference module; 
generating, by the inference module, a new security configuration based on the one or more base events and the current security configuration, wherein the new security configuration modifies a security designation of an external device or a security designation of a geographic location such that a frequency at which the mobile computing device requires entry of credentials is reduced....
2. The method of claim 1, further comprising providing a suggestion corresponding to the security configuration change, to a user.
1....
providing, to a user, a suggestion corresponding to the new security configuration...
3. The method of claim 2, wherein the suggestion includes a metric of expected improvement.
1....
the suggestion including a value indicating an estimate of an amount of reduction in a number of tasks that the new security configuration will provide
4. The method of claim 2, wherein the suggestion includes an expected security benefit.
2. The method of claim 1, wherein the suggestion includes an expected security benefit.
5. The method of claim 2, further comprising: receiving an acceptance of the suggestion, from the user; and updating the current security configuration to conform to the security configuration change.
3. The method of claim 1, further comprising: receiving an acceptance of the suggestion, from a user; and updating the current security configuration to conform to the new security configuration.
6. The method of claim 5, wherein the updated current security configuration applies to multiple user devices.
4. The method of claim 3, wherein the updated current security configuration applies to multiple user devices.
7. The method of claim 2, wherein the suggestion is generated by a suggestion UI.
5. The method of claim 1, wherein the suggestion is generated by a suggestion UI.
8. The method of claim 1, wherein the two or more base events are two or more selected from the group consisting of: one or more unlocks, a paring with an external device, a logon event, a sensor value, a security update and a device location.
6. The method of claim 1, wherein the one or more base events are one or more selected from the group consisting of: one or more unlocks, a paring with an external device, a logon event, a sensor value, a security update and a device location.
9. The method of claim 1, wherein the two or more base events are two or more selected from the group consisting of an explicit event and an inferred event.
7. The method of claim 1, wherein the one or more base events is one or more selected from the group consisting of an explicit event and an inferred event.
10. The method of claim 1, wherein the current security configuration is one or more selected from the group consisting of: a device lock timeout, a password strength, and a password type.
8. The method of claim 1, wherein a current security configuration is one or more selected from the group consisting of: a device lock timeout, a password strength, and a password type.
11. The method of claim 10, wherein a device lock timeout is a duration of device lock.
9. The method of claim 8, wherein a device lock timeout is a duration of device lock.
12. The method of claim 10, wherein a password strength is one or more selected from the group consisting of: a password length and a password complexity.
10. The method of claim 8, wherein a password strength is one or more selected from the group consisting of: a password length and a password complexity.
13. The method of claim 10, wherein a password type is one or more selected from the group consisting of: an alphanumeric password, a symbol based password, a gesture, a sequence, and a selection.
11. The method of claim 8, wherein a password type is one or more selected from the group consisting of: an alphanumeric password, a symbol based password, a gesture, a sequence, and a selection.
14. The method of claim 1, further comprising summarizing the two or more base events prior to providing the two or more base events.
12. The method of claim 1, further comprising summarizing the one or more base events prior to providing the one or more base events.
15. The method of claim 1, wherein the current security configuration is provided by a user device for which the current security configuration applies to.
13. The method of claim 1, wherein the current security configuration is provided by a user device for which the current security configuration applies to.
16. The method of claim 1, wherein the current security configuration is provided by one selected from the group consisting of: a local or remote database, a local or remote server, and a cloud server.
14. The method of claim 1, wherein the current security configuration is provided by one selected from the group consisting of: a local or remote database, a local or remote server, and a cloud server.
17. The method of claim 1, wherein the security configuration change is determined based on a security level selection.
15. The method of claim 1, wherein the new security configuration is determined based on a security level selection.


Claims 18-19 recite a system implementing the corresponding method recited in claims 1-3, therefore, claim 20 recites a computer readable medium with instructions for performing the method of claim 1, therefore, they are rejected under the same rationale.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,268. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,896,268
1. A method comprising: 

receiving two or more base events at an event listener, wherein the two or more base events comprise at least a pairing of a mobile device with an external device, and one or more unlocks of the mobile device; 
storing the two or more base events at a state storage; providing the two or more base events stored at the state storage to an inference module; 
providing a current security configuration to the inference module; and 
identifying, by the inference module, a security configuration change based on the two or more base events and the current security configuration, wherein the security configuration change is a setting where no password is required to access the mobile device when the mobile device is paired with the external device and the external device is designated as a trusted device.
1. A method of adjusting security of a second user device comprising: 
receiving, at a first user device, an input for changing a state of the first user device from a locked state to an unlocked state; determining, at the first user device, data associated with one or more events occurring on the first user device when the first user device is in the unlocked state, wherein the data associated with the one or more events includes a signal received from an additional device; determining, based on additional input received at the first user device, whether to designate the additional device as a trusted device; and 
updating a current security configuration of the second user device based on the second user device sharing a user account with the first user device, the data associated with the one or more events, and whether the additional device is designated as a trusted device.
2. The method of claim 1, further comprising providing a suggestion corresponding to the security configuration change, to a user.
6. The method of claim 1, ...presenting a prompt that suggests that a user of the first user device....
3. The method of claim 2, wherein the suggestion includes a metric of expected improvement.
6. The method of claim 1, ... presenting a prompt that suggests that a user of the first user device designates the additional device as a trusted device...
4. The method of claim 2, wherein the suggestion includes an expected security benefit.
6. The method of claim 1, ... presenting a prompt that suggests that a user of the first user device designates the additional device as a trusted device...
5. The method of claim 2, further comprising: receiving an acceptance of the suggestion, from the user; and updating the current security configuration to conform to the security configuration change.
6. The method of claim 1, ... presenting a prompt that suggests that a user of the first user device designates the additional device as a trusted device; and receiving an acceptance or rejection based on the presented prompt.
6. The method of claim 5, wherein the updated current security configuration applies to multiple user devices.
1....
updating a current security configuration of the second user device based on the second user device sharing a user account with the first user device...
7. The method of claim 2, wherein the suggestion is generated by a suggestion UI.
6. ... presenting a prompt that suggests that a user of the first user device ...
8. The method of claim 1, wherein the two or more base events are two or more selected from the group consisting of: one or more unlocks, a paring with an external device, a logon event, a sensor value, a security update and a device location.
2. The method of claim 1, further comprising changing the state of the first user device from the locked state to the unlocked state based on a determination that the input corresponds to authorization information associated with a security configuration of the first user device.
9. The method of claim 1, wherein the two or more base events are two or more selected from the group consisting of an explicit event and an inferred event.
1....
data associated with the one or more events includes a signal received from an additional device...
10. The method of claim 1, wherein the current security configuration is one or more selected from the group consisting of: a device lock timeout, a password strength, and a password type.
9. The method of claim 8, wherein the security configuration comprises data about a login, a first user device sleep duration, a sleep setting, a display sleep, a display setting, a first user device lock, a first user device lock timeout, a password, a password strength, a password type, a password complexity, a password length, a PIN, a PIN length, a pattern, or a pattern complexity...
11. The method of claim 10, wherein a device lock timeout is a duration of device lock.
9....a first user device lock, a first user device lock timeout,..
12. The method of claim 10, wherein a password strength is one or more selected from the group consisting of: a password length and a password complexity.
9. The method of claim 8, wherein the security configuration comprises ....a password strength, a password type, a password complexity, a password length,...
13. The method of claim 10, wherein a password type is one or more selected from the group consisting of: an alphanumeric password, a symbol based password, a gesture, a sequence, and a selection.
9. The method of claim 8, wherein the security configuration comprises data about ....a password, a password strength, a password type, a password complexity, a password length, a PIN, a PIN length, a pattern, or a pattern complexity.
14. The method of claim 1, further comprising summarizing the two or more base events prior to providing the two or more base events.
1....determining, at the first user device, data associated with one or more events occurring on the first user device ...
15. The method of claim 1, wherein the current security configuration is provided by a user device for which the current security configuration applies to.
10. ....updating a current security configuration of the first user device based on a frequency of changing the first user device from a locked state to an unlocked state, ....
16. The method of claim 1, wherein the current security configuration is provided by one selected from the group consisting of: a local or remote database, a local or remote server, and a cloud server.
13. The method of claim 1, further comprising updating a current security configuration of the first user device is based on receiving a security configuration of the first user device from a local or remote database, a local or remote server, or a cloud server, wherein updating the current security configuration of the second user device is based on updating the current security configuration of the first user device.
17. The method of claim 1, wherein the security configuration change is determined based on a security level selection.
8. The method of claim 1,...a user selectable option to cause a security configuration of the first user device to be changed.


Claims 18-19 recite a system implementing the corresponding method recited in claims 1-3, therefore, claim 20 recites a computer readable medium with instructions for performing the method of claim 1, therefore, they are rejected under the same rationale.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 9,432,361 to Mahaffey et al. (hereinafter Mahaffey).
As per claim 1, Mahaffey disclosed a method comprising: 
receiving two or more base events at an event listener, wherein the two or more base events comprise at least a pairing of a mobile device with an external device, and one or more unlocks of the mobile device (Mahaffey, col. 8, lines 26-66, “...the target device 200 can be configured to detect the presence of the key device 210 via a peer-to-peer wireless protocol/network, such as BLUETOOTH and/or Near Field Communication (NFC)... the target device 200 can be prompted to check at the occurrence of certain events. For example, when a screen lock timer would otherwise lock the target device 200, the target device 200 can check at this time to determine whether the key device 210 is still in proximity, and if so, can prevent the device lock, and if not, can allow the device to lock. Similarly, when an unlock screen is to be presented to the user on the device 200, the target device 200 can check at this time to determine whether the key device 210 is still in proximity, and if so, can bypass the presentation of the unlock screen”); 
storing the two or more base events at a state storage; providing the two or more base events stored at the state storage to an inference module; providing a current security configuration to the inference module; and identifying, by the inference module, a security configuration change based on the two or more base events and the current security configuration (Mahaffey, col. 10, lines 23-31, “Once a device is detected and authenticated as a key device 210 for the target device 200 and optionally after additional user information is received and verified, a security setting of the target device 200 may be changed. In an embodiment, the proximity based control system 202 can include a behavior modification module 206 configured to change the security behavior of the target device 200 when the key device 210 is in proximity of the target device 200 and optionally when additional information is received”, storage of states is implicitly disclosed as multiple state information are used for determining change of security configuration), wherein the security configuration change is a setting where no password is required to access the mobile device when the mobile device is paired with the external device and the external device is designated as a trusted device (Mahaffey, col. 10, lines 32-36, “when the target device 200 is configured to enter a locked mode after a period of inactivity, the behavior modification module 206 can change an “idle timeout” feature 207 when the proximity criteria is satisfied, i.e., the key device 210 is in proximity and optionally the additional information is received and verified.”, col. 13, lines 1-12, “the security behavior changes implemented by the behavior modification module 206 can remain in effect so long as the user 110 is present. As mentioned above, the user's presence can typically be linked to the presence of the key device 210. Various ways in which the target device 200 can monitor the presence of the key device 210 are mentioned above. In another embodiment, the presence of another device (referred to as a “presence device”) and/or its respective state can also be indicative of the user's presence, and the proximity detection module 204 can be configured to detect the presence and state of the presence device to determine whether the user 110 is present”, also col. 9, line28-32, key device has been authenticated (i.e. trusted)).

As per claim 8, Mahaffey disclosed the method of claim 1, wherein the two or more base events are two or more selected from the group consisting of: one or more unlocks, a paring with an external device, a logon event, a sensor value, a security update and a device location (Mahaffey, col. 8, lines 26-29, “the target device 200 can be configured to detect the presence of the key device 210 via a peer-to-peer wireless protocol/network, such as BLUETOOTH and/or Near Field Communication (NFC)” – pairing with external, col. 8, lines 60-66, “when an unlock screen is to be presented to the user on the device 200, the target device 200 can check at this time to determine whether the key device 210 is still in proximity, and if so, can bypass the presentation of the unlock screen” – logon event; col. 11, lines 26-31, “the change in behavior of the target device 200 can also be based on a geo-location of the target device 200. For example, when the target device 200 is near a specified landmark, e.g., home or office, a region or a geofence, the behavior of the target device 200 can be modified to suit the characteristics of the specified landmark. In an embodiment, a GPS unit or other geo-location module in the target device 200 can collect geo-location information associated with the device 200” – device location).

As per claim 9, Mahaffey disclosed the method of claim 1, wherein the two or more base events are two or more selected from the group consisting of an explicit event and an inferred event (Mahaffey, col. 8, lines 26 – 66, key device detection is an example of inferred event, screen lock timer is an example of explicit event).

As per claim 10, Mahaffey disclosed the method of claim 1, wherein the current security configuration is one or more selected from the group consisting of: a device lock timeout, a password strength, and a password type (Mahaffey, col. 8, lines 53-66, “screen lock timer”).

As per claim 11, Mahaffey disclosed the method of claim 10, wherein a device lock timeout is a duration of device lock (Mahaffey, col. 8, lines 53-66, “screen lock timer”).

As per claim 14, Mahaffey disclosed the method of claim 1, further comprising summarizing the two or more base events prior to providing the two or more base events (Mahaffey, col. 4, lines 9-14, “The system takes advantage of the increasingly inexpensive and widely deployed sensor systems which are integrated as part of devices such as smartphones to detect events which can indicate a person's presence at a device, or acceptable proximity of two devices to each other”, also col. 8, lines 53-66, col. 24, lines 56-67, collecting of events).

As per claim 15, Mahaffey disclosed the method of claim 1, wherein the current security configuration is provided by a user device for which the current security configuration applies to (Mahaffey, col. 6, lines 45-62, security behavior of target device).

As per claim 16, Mahaffey disclosed the method of claim 1, wherein the current security configuration is provided by one selected from the group consisting of: a local or remote database, a local or remote server, and a cloud server (Mahaffey, Fig. 2, ref# 200, and col. 6, lines 45-51).

As per claim 17, Mahaffey disclosed the method of claim 1, wherein the security configuration change is determined based on a security level selection (Mahaffey, col. 11, lines 6-25, “When the user 110 can be authenticated, the behavior modification module 206 can allow varying levels of access and functionality to the user 110 ....Features 207 and/or applications 208 to which a user 110 does not have access may be hidden, or may be displayed, but if invoked, would require the additional missing level of authentication to be obtained from the user 110”, col. 41, lines 38-43, “the target device 200 can require a multiple levels of authentication from sources including multiple key devices 210. In this case, the target device 200 can require user interaction/input in addition to detecting the presence of more than one key device 210 associated with the user 110”, also col. 45, lines 10-21).

Claim 18 recites substantially the same limitations as claim 1, in the form of a system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 20 recites substantially the same limitations as claim 1, in the form of computer readable medium with instructions for implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey as applied to claim 1 above, and further in view of US PG-PUB No. 2005/0273851 A1 to Raju Datla et al. (hereinafter Raju Datla).
As per claim 2, Mahaffey disclosed the method of claim 1; Mahaffey does not explicitly disclose providing a suggestion corresponding to the security configuration change, to a user; however, in an analogous art in network security, Raju Datla disclosed providing suggestion corresponding to configuration policies changes to user (Raju Datla, par 0058, “At step 108, the configuration and monitoring policies are reviewed. For example, a network administrator may open and display, in a user interface, information representing a configuration policy and a monitoring policy. The user may use editing commands to define changes to the policies. ... the engine may display suggested changes in policies based on observed violations of the policy and based on the corrective actions that have occurred.”); it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the system of Mahaffey to incorporate the user interface for suggesting changes in configuration policies as disclosed by Raju Datla, such implementation would provide a more user-friendly interface for assisting user in system security management.

As per claim 3, Mahaffey-Raju Datla disclosed the method of claim 2, wherein the suggestion includes a metric of expected improvement (Raju Datla, par 0050, 0058, correction of a violation is a metric of expected improvement; the reasons of obviousness have been noted in the rejection of claim 2 above and applicable herein).

As per claim 4, Mahaffey-Raju Datla disclosed the method of claim 2, wherein the suggestion includes an expected security benefit (Raju Datla, par 0050, 0058, the reasons of obviousness have been noted in the rejection of claim 2 above and applicable herein).

As per claim 5, Mahaffey-Raju Datla disclosed the method of claim 2, further comprising: receiving an acceptance of the suggestion, from the user; and updating the current security configuration to conform to the security configuration change (Raju Datla, par 0058; the reasons of obviousness have been noted in the rejection of claim 2 above and applicable herein).

As per claim 6, Mahaffey-Raju Datla disclosed the method of claim 5 wherein the updated current security configuration applies to multiple user devices (Mahaffey, col. 34, lines 43-49, “When target mobile devices and computers 200 come within the range of the key device(s) 210, the target devices 200 can automatically disable or lengthen their respective idle timeout mechanisms. As soon as the target mobile devices/computers 200 are not in proximity of the beacon(s) 210, they can change to automatic locking behavior.”).

As per claim 7, Mahaffey-Raju Datla disclosed the method of claim 2, wherein the suggestion is generated by a suggestion UI (Raju Datla, par 0058; the reasons of obviousness have been noted in the rejection of claim 2 above and applicable herein).

As per claim 19, Mahaffey-Raju Datla disclosed the system of claim 18, wherein the processor is further configured to provide a suggestion corresponding to the security configuration change to a user, wherein the suggestion includes a metric of expected improvement or an expected security benefit (Raju Datla, par 0050, 0058, correction of a violation is a metric of expected improvement; the reasons of obviousness have been noted in the rejection of claim 2 above and applicable herein).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey as applied to claim 10 above, and further in view of US PG-PUB No. 2015/0222665 A1 to Eberlein et al. (hereinafter Eberlein).
As per claim 12, Mahaffey disclosed the method of claim 10; Mahaffey does not explicitly disclose  a password strength is one or more selected from the group consisting of: a password length and a password complexity; however, in an analogous art in computing system security, Eberlein disclosed configuration of security settings including settings for parameters such as password types and strength (Eberlein, par 0070, “..security settings may include....minimum password length, requirement for password to include a lowercase character, requirement for the password to include an uppercase character, requirement for the password to include a digit, and the password to include a special character”); it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the system of Mahaffey to incorporate the security settings such as password types as disclosed by Eberlein, in order to provide better security management by extending the event based security behavior updates to more security configurations and maintain system security in response to detected events.

As per claim 13, Mahaffey-Eberlein disclosed the method of claim 10, wherein a password type is one or more selected from the group consisting of: an alphanumeric password, a symbol based password, a gesture, a sequence, and a selection (Eberlein, par 0070, “..security settings may include....minimum password length, requirement for password to include a lowercase character, requirement for the password to include an uppercase character, requirement for the password to include a digit, and the password to include a special character”, the reasons of obviousness have been noted in the rejection of claim 12 above and applicable herein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cherian et al. (US Pat. No. 8,868,038 B2) disclosed a method and system for remotely configuring a wireless device.
Borzycki et al. (US Pat. No. 8,613,070 B1) disclosed a method and system for single sign-on access in an orchestration framework for connected devices.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491